DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response the Remarks, Arguments, and Amendments filed on the 9th day of February, 2022. Claims 1-20 are allowed. Claims 21-108 have been cancelled. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20180285996 to Ma.
Referring to Claims 1, 9, and 17 (substantially similar in scope and language), Ma discloses a method, computing system comprising a non-transitory computer readable storage medium and one or more processors and computer program product (see at least Ma: Abstract, and ¶ 44), comprising:
providing, by one or more processors, an interactive user interface (IUI), wherein the IUI is configured to interact with a user and a distributed ledger system
Ma discloses providing, by one or more processors, an interactive user interface (IUI), wherein the IUI is configured to interact with a user and a distributed ledger system (see at least Ma: ¶ 70, 87-88, 105-109, 120, 125, 135, 140, 142-143, and 165-167).
receiving, by one or more processors, user input from the user, the user input comprising an assignment agreement associated with (a) a member identifier identifying an entity within the distributed ledger system, and (b) a user identifier identifying the user within the distributed ledger system
Ma discloses receiving, by one or more processors, user input from the user, the user input comprising an assignment agreement associated with (a) a member identifier identifying an entity within the distributed ledger system, and (b) a user identifier identifying the user within the distributed ledger system (see at least Ma: ¶ 55, 68-74, 78, 84, 108, and 135; see also Ma: ¶ 71, 102, 143, 174, and 188).
providing, by the one or more processors, the assignment agreement in association with the member identifier and the user identifier such that a node computing entity of the distributed ledger system causes the assignment agreement to be recorded in a distributed ledger of the distributed ledger system in association with the member identifier and the user identifier
Ma discloses providing, by the one or more processors, the assignment agreement in association with the member identifier and the user identifier such that a node computing entity of the distributed ledger system causes the assignment agreement to be recorded in a distributed ledger of the distributed ledger system in association with the member identifier and the user identifier (see at least Ma: Abstract, ¶ 7-8, 11, 17, 20, 40, 55, 67-70, 73-74, 81, 83, 87, 99-100, and 154-160).
receiving, by one or more processors, development information corresponding to an asset;
determining, by the one or more processors and based at least in part on the development information, the user identifier corresponding to the user associated with the development information; and
linking, by the one or more processors, the user identifier to the development information
Ma discloses receiving, by one or more processors, development information corresponding to an asset from a plurality of users (see at least Ma: ¶ 18, 20, 73-87, and 157-159).
Ma discloses the users have associated IDs and that the users can be developers of ideas (see at least Ma: ¶ 69, 73, 87, 100, 108, 120, 127167, 183, 190, and 211).
Ma further discloses the system determining based on development information stored within the system whether or not to give a user access to specific idea information during development and subsequently monitors and tracks the actions of those users and stores that information within the blockchain ledger with their unique user ID (linking the ID with the development information) (see at least Ma: ¶ 109-112, 117128, 135, 140, 153, 188-197, and 210). Examiner notes that these cited portions additionally discuss the use of partnering agreements and various other agreements that the systems stores and associates to specific users.
providing, by one or more processors, an indication of the development information such that a node computing entity of the distributed ledger causes the indication of the development information to be recorded in a distributed ledger of the distributed ledger system in association with the member identifier, the user identifier, and an asset identifier identifying an asset associated with the development information
Ma discloses providing, by one or more processors, an indication of the development information such that a node computing entity of the distributed ledger causes the indication of the development information to be recorded in a distributed ledger of the distributed ledger system in association with the member identifier, the user identifier, and an asset identifier identifying an asset associated with the development information (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-87, 111, 120, 151-152, 164, 174, 186, and 214-218).
Ma further discloses that the system and method receives, analyzes and authenticates all received information related to patent matters for the entire lifecycle of that patent or product (see at least Ma: ¶ 71-73 and 190). 

Referring to Claim 2, 10, and 18 (substantially similar in scope and language), Ma discloses the method of claim 1, including wherein the development information is received prior to the submission of a related innovation disclosure report (see at least Ma: ¶ 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183).

Referring to Claim 3, 11, and 19 (substantially similar in scope and language), Ma discloses the method of claim 2, including wherein (a) the development information is analyzed by one or more machine learning models and (b) the one or more machine learning models are configured to extract innovation disclosure information from the development information (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 120, 151-152, 164, 174, 186, and 214-218; see also Ma: 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183: discusses licensing and assignments).

Referring to Claim 4, 12, and 20 (substantially similar in scope and language), Ma discloses the method of claim 3, including further comprising receiving user input (a) revising the innovation disclosure information, and (b) submitting the revised innovation disclosure information as the innovation disclosure report (see at least Ma: ¶ 13, 18, 46, 49, 59-60, 63-64, 85-86, 120, 151-152, 164, 174, 186, and 214-218; see also Ma: 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183: discusses licensing and assignments).

Referring to Claim 5 and 13 (substantially similar in scope and language), Ma discloses the method of claim 1, including wherein the development information is part of an innovation disclosure report (see at least Ma: ¶ 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183).

Referring to Claim 6 and 14 (substantially similar in scope and language), Ma discloses the method of claim 1, including further comprising, responsive to receiving the development information, generating and providing an assignment document for presentation via the IUI (see also Ma: 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183: discusses licensing and assignments).

Referring to Claim 7 and 15 (substantially similar in scope and language), Ma discloses the method of claim 1, including further comprising, receiving an executed assignment document, and providing the executed assignment document such that a node computing entity causes assignment information corresponding to the executed assignment document to be recorded in a distributed ledger of the distributed ledger system (see also Ma: 8-9, 13-14, 55, 69-70, 82, 101, 108-109, 112, 140-141, 170, and 183: discusses licensing and assignments).

Referring to Claim 8 and 16 (substantially similar in scope and language), Ma discloses the method of claim 1, including wherein the development information is associated with one or more user identifiers, the one or more user identifiers each respectively identifying a user (see at least Ma: ¶ 55, 68-74, 78, 84, 108, and 135; see also Ma: ¶ 71, 102, 143, 174, and 188).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and the applied rejection under 35 USC 102 have been considered but are moot because the new ground of rejection necessitated by the submitted amendment. While the current art teaches the amended subject matter, Examiner notes that the rejection has been updated to reflect the changes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/            Examiner, Art Unit 3689